Citation Nr: 0828366	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to June 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In April 2008, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to service connection 
for hypertension and coronary artery disease because they 
were incurred in service.

The medical evidence of record shows that the veteran is 
currently diagnosed with hypertension and coronary artery 
disease.  Service treatment records indicate that the veteran 
had some elevated blood pressure readings in service, with a 
finding of 140/90 in November 1982 and 140/88 in May 1993.  
His separation examination report indicated that he displayed 
elevated risk factors for developing coronary artery disease 
based on the cholesterol testing.  However, the veteran has 
never undergone a VA examination for the purpose of 
determining the etiology of his currently diagnosed 
hypertension and coronary artery disease.  Therefore, a VA 
examination is warranted.  38 C.F.R. § 3.159(c)(4).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain VA treatment 
records dating since March 2004 from the 
Albuquerque VA Medical Center.

2. The RO/AMC should schedule the veteran 
for a VA examination by a physician to 
determine the nature of any current 
hypertension and/or coronary artery 
disease and for an opinion as to whether 
such conditions are related to service.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to whether any 
current hypertension and/or coronary 
artery disease at least as likely as not 
(ie., a 50 percent or better probability) 
had its onset during service or is 
otherwise etiologically related to the 
veteran's active military service.  

3. Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's 
claims.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


